Citation Nr: 0840219	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility to nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from October 1943 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 administrative denial of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the veteran 
entitlement to nonservice-connected pension benefits. 
The RO did not address the new and material evidence issue in 
the administrative denial on appeal.  However, the RO found 
in its May 2007 statement of the case (SOC) that the veteran 
had not submitted new and material evidence.  Regardless of 
the RO's action or findings, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
his claim for nonservice-connected pension benefits.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a January 2007 statement the veteran indicated that in the 
administrative denial on appeal the RO committed clear and 
unmistakable error.  This issue is not before the Board.  See 
38 C.F.R. §§ 3.105(a), 20.302, 20.1103 (2008).


FINDINGS OF FACT

1.  The Board denied the veteran's claim for basic 
eligibility to nonservice-connected pension benefits in a 
September 1999 decision.  The veteran received timely notice 
of the determination but did not appeal, and that denial is 
now final.

2.  Evidence received since the September 1999 Board decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and is not related to the pertinent 
unestablished facts necessary to substantiate the claim of 
basic eligibility to nonservice-connected pension benefits.


CONCLUSION OF LAW

New and material evidence has not been received since the 
September 1999 Board decision, and the claim for basic 
eligibility to nonservice-connected pension benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 
C.F.R. § 3.156 (a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2007, 
September 2007, and April 2008, subsequent to the initial 
adjudication in January 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claim.  


No new effective date for award of benefits will be assigned 
as the claim reopen basic eligibility to nonservice-connected 
pension benefits is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The September 2007 notification also was in compliance with 
Kent v. Nicholson, 20 Vet, App. 1 (2006).  The September 2007 
letter informed the appellant of the basis of the last final 
denial in September 1999 for the claim of eligibility to 
nonservice-connected pension benefits; namely that the 
evidence he had presented did not show that he was eligible 
to receive nonservice-connected pension benefits, and 
described the meaning of "new" and "material" evidence in 
order to reopen the claim.  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks basic eligibility to nonservice-connected 
pension benefits.  He contends that he has submitted new and 
material evidence.

The RO originally denied entitlement to nonservice-connected 
pension benefits in September 1987.  The veteran did not 
appeal that decision and it is now final.  38 C.F.R. §§ 3.160 
(d), 20.200, 20.201, 20.302, 20.1103 (2008).  The Board 
denied basic eligibility to nonservice-connected pension 
benefits in a September 1999 decision on the basis that the 
evidence that the veteran had presented did not establish 
that he was eligible for nonservice-connected pension 
benefits because he had only recognized guerilla service.  
That decision is now final. 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100 (2008). 
The veteran filed a claim to reopen his claim of eligibility 
to nonservice-connected pension benefits in November 2005.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a) (2008). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Service before July 1, 1946, as a Philippine Scout, or in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for VA non service-connected disability pension benefits.  38 
C.F.R. §§ 3.8, 3.9 (2008).  VA is bound by the service 
department's certification as to a claimant's military 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 
C.F.R. § 3.1(y)(1).

Evidence considered at the time of the September 1999 Board 
decision includes the following: a document noting that the 
veteran was honorably discharged from the Army of the United 
States dated May 13, 1947; a certificate of military service 
from the Army of the United States noting service from July 
1942 to May 1947 dated January 11, 1988; a document dated 
November 16, 1948, noting the award of the Combat Infantryman 
Badge to the veteran; a document from the National Personnel 
Records Center dated in March 1998 noting that there is no 
evidence of AUS status being re-acquired by the veteran; a 
document dated July 31, 1992, noting the veteran was awarded 
the Bronze Star; a document received by VA in February 1998 
that shows pictures of service medals and ribbons; a document 
from the Adjutant General dated in November 1953 noting that 
the veteran's military status as a member of the Army of the 
United Sates, previously granted through alleged service with 
the 14th Regiment (PA), has been revoked; a document titled 
special orders noting that the veteran was discharged in 
March 1947; a document dated in December 12, 1946, noting 
that its author served with the veteran; a document dated 
December 7, 1946, noting that its author commanded the 
veteran during service; a document dated December 22, 1946, 
noting that its author commanded the veteran during service; 
and a document dated in February 1947 from the Paranaque 
Replacement and Disposition Center noting that the veteran 
was inducted in July 1942.  

Evidence submitted since the September 1999 Board decision 
includes the following: an affidavit from a physician noting 
that the veteran cannot stand or walk dated in June 1995; a 
VA examination report dated in June 2000 relating to the 
veteran's leg; a duplicate document titled special orders 
noting that the veteran was discharged in March 1947; a 
duplicate document noting that the veteran was honorably 
discharged from the Army of the United States dated May 13, 
1947; a duplicate of the document received by VA in February 
1998 that shows pictures of service medals and ribbons; a 
duplicate document dated July 31, 1992, noting the veteran 
was awarded the Bronze Star; a duplicate certificate of 
military service from the Army of the United States noting 
service from July 1942 to May 1947 dated January 11, 1988; a 
duplicate copy of a document dated in December 12, 1946 
noting that its author served with the veteran; a duplicate 
document dated December 7, 1946 noting that its author 
commanded the veteran during service; a duplicate document 
dated December 22, 1946 noting that its author commanded the 
veteran during service; a duplicate document dated in 
February 1947 from the Paranaque Replacement and Disposition 
Center noting that the veteran was inducted in July 1942; 
and, a private medical opinion dated in January 2006 noting 
that the veteran is being treated for, among other things, 
senility, hemorrhoids, and arthritis.  

Regarding the affidavit from a physician noting that the 
veteran cannot stand or walk dated in June 1995, the VA 
examination report dated in June 2000 relating to the 
veteran's leg, and the January 2006 private medical opinion, 
this evidence is new because it is not duplicative of 
evidence considered by the Board at the time of its September 
1999 decision.  However, this evidence is not material 
because it in no way relates to the unestablished fact of 
whether the veteran had the type of military service that 
would make him eligible for nonservice-connected disability 
benefits as required by 38 C.F.R. §§ 3.8, 3.9.  See 38 C.F.R. 
§ 3.156 (a).

The other above discussed evidence that the veteran submitted 
since the September 1999 Board decision that consists of 
duplicate copies of evidence considered at the time of the 
September 1999 Board decision is not new because it was 
previously submitted to the Board.  See 38 C.F.R. § 3.156 
(a).

Given the absence of receipt of any new and material evidence 
since the September 1999 Board decision, reopening the claim 
for basic eligibility to nonservice-connected pension 
benefits is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (a).  


ORDER

The petition to reopen the claim for basic eligibility to 
nonservice-connected pension benefits is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


